DAUKSCH, Judge.
This case comes to us after a summary final judgment was entered for Appellees against Appellant. There are material issues of fact raised within the pleadings and the depositions which cannot be resolved by summary judgment at this point. For example, there is a question of the authority of an alleged agent to bind the Appellant as a principal and there is a question as to whether the claims of lien were filed on time. These issues and any others which may become apparent must be resolved before a final judgment can be rendered. Holl v. Talcott, 191 So.2d 40 (Fla.1966).
REVERSED and REMANDED.
ALDERMAN, C. J., and CROSS, J., concur.